PER CURIAM:
When this claim was heard, the parties dictated a stipulation into the record which revealed the following facts:
On August 4, 1977, the claimant was driving his 1974 Cadillac across a bridge connecting Woodward Drive and Route 21 in Kanawha County, which bridge was owned and maintained by respondent. While claimant was crossing the bridge, a wooden plank unexpectedly came loose and damaged the exhaust system of claimant’s vehicle. The respondent had notice of the disrepair of the bridge, but failed to warn claimant of the defective condition of the bridge. The parties agreed that the claimant’s cost of repairs in the amount of $206.76 was fair and accurate.
Believing that liability exists on the basis of the stipulation as recited above, and that the damages are fair and accurate, we hereby make an award in favor of the claimant in the amount of $206.76.
Award of $206.76.